     Case 2:19-cv-02175-WBS-KJN Document 25 Filed 11/25/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVIS RAY THOMPSON,                                No. 2:19-cv-2175 WBS KJN P
12                         Petitioner,
13              v.                                        ORDER
14    CHRISTIAN PFEIFFER,
15                         Respondent.
16

17            Petitioner has filed his fifth motion for an extension of time to file and serve a reply to

18   respondent’s June 4, 2020 answer. Good cause appearing, the motion will be granted.

19            IT IS HEREBY ORDERED that:

20            1. Petitioner’s motion for an extension of time (ECF No. 24) is granted; and

21            2. Petitioner is granted thirty days from the date of this order in which to file and serve

22   his reply.

23   Dated: November 25, 2020

24

25

26
27   thom2175.111sec(2)


28
